DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 
The amendments to the independent claims are identical to those already rejected in in claim 24.  The Applicant only flatly concludes that “additional citations of [] Kopera do not cure the deficiencies” of the other references (Remarks, page 10).  When a “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  The Applicants have not satisfied this burden.
Stevenson discloses a switch (S0) that is configured to block reverse current from the second capacitor to the battery (col. 7, lines 34-56).  Steven discloses its switch is closed when the capacitors are charged in parallel and opened when the capacitors are discharged in series.
Alderman (cited against claim 8) discloses a diode (40) that is configured to block reverse current from the second capacitor (32) to the battery (at “input”).  Alderman’s diode has the proper orientation (anode toward the source, cathode toward the second capacitor) to enable it to block reverse current.

These reverse current blocking strategies can be used together.  Putting the diode and switch in series is an option, but would not be useful.  It would essentially function as two switches in a row, where the diode’s losses are never avoided.  The other alternative is placing them in parallel.  To support the knowledge of the skilled artisan to select this configuration, the art rejection cites Yamada (US 5,726,505; previously cited in the PTO-892 form dated 11/10/20).  Yamada teaches that a parallel connection gives the functionality of diode blocking when the switch is open and the benefits of lower losses when the switch is closed (col. 5, “First Embodiment”).  The Applicant’s listing of these benefits in the remarks (page 9, penultimate paragraph) are commonly known and do not qualify as unexpected benefits that rebut the obviousness of the combination. 
Yamada is cited instead of Kopera because its disclosure appears to be more relevant and lists the same benefits as disclosed by the Applicants.  The removal of a reference from a §103 rejection is not a new ground of rejection.  Further, the language of claim 19 (from which claim 24 depended) is broader than what was recited in claim 24 – this change in language permits the introduction of a new reference, new grounds of rejection and/or a new interpretation of the prior art while allowing this Action to be a final rejection.  It is noted that Yamada is cited as evidence that the skilled artisan would have been motivated to combine Stevenson and Alderman, not as a modifying reference. 
In future replies, when the Applicants incorporate subject matter from dependent claims, they are encouraged to address the art rejection of that dependent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 8,525,487) in view of Dougherty (US 7,119,518) and Alderman (US 5,828,560).  Yamada (US 5,726,505) is cited to support the combination. 
With respect to claim 1, Stevenson discloses an apparatus (fig 1-4; col. 4-10) for providing voltage support for an output of a battery system, comprising: 
a first branch comprising a first capacitor (C0) with a positive terminal of the first capacitor coupled to a positive terminal of a battery (110; col. 5, lines 16-18); 
a second branch comprising a second capacitor (C1) with a negative terminal of the second capacitor to ground (shown in figure); 
a third branch comprising the battery (connected to 110), the positive terminal of the battery further coupled to the positive terminal of the second L), wherein the first and second branches are connected in parallel with one another (see figures) and the third branch and wherein outputs from the first branch, the second branch, and the third branch are connected to the load through the output node (see figures); 
a connecting switch (Sn) configured to connect the positive terminal of the first capacitor to the negative terminal of the second capacitor in one configuration (when Sn is closed; col. 7, lines 43-51; shown in fig 4) and disconnect the positive terminal of the first capacitor from the negative terminal of the second capacitor in a second configuration (when Sn is opened; col. 7, lines 34-52; shown in fig 3); 
a current blocking circuit (S0) configured to block a reverse current from the second capacitor to the battery (col. 7, lines 34-56; S0 is opened to “block” reverse current when the capacitors are connected in series), the current blocking circuit connected between the battery and the second branch and comprising a blocking switch (S0 is a switch); and 
a controller (102) configured to: 
compare a detected a voltage of the output of the battery to a first voltage threshold (at 205; col. 7-8, bridging paragraph; col. 9, lines 27-36 and 62-66), 
detect a current demand event at the load (at 203; col. 7-8, bridging paragraph; col. 9, lines 9-24), and 
connect the positive terminal of the first capacitor to the negative terminal of the second capacitor through the connecting switch (col. 7-8, 
Stevenson discloses three parallel branches including a battery (at 110), a first capacitor (C1) and a second capacitor (Cn).  The capacitors are normally coupled in parallel (Sn opened – see fig 3).  This allows them to be charged by the battery voltage (which is stored across 103).  When the input voltage is detected as dropping and the load is detected as drawing current, the controller closes Sn to connect the capacitors in series.  The second condition (2) clearly results in controlling the capacitors to be in series, as the detected load event turns on the switch state machine 204 (col. 8, lines 2-3).  The first condition (1) determines the switching frequency, which is also a factor in determining when to close the connecting switch.  Stevenson states “VCO 205 senses voltage Vs … and generates a periodic signal having a frequency that may be inversely proportional to the voltage Vs.” (col. 7, lines 59-61).  A high Vs would result in a different 
Stevenson discloses that the two conditions (low input voltage, load drawing current) results in Sn being switched at a frequency.  In this manner, Sn is repeatedly closed and opened.  The first time it is closed satisfies the limitation of “a controller configured to … connect the positive terminal of the first capacitor to the negative terminal of the second capacitor through the connecting switch in response to” the two conditions.  
The limitations after “such that” in claim 1 are obvious results of the series/parallel structure of the capacitor arrangement.  They are obvious functions of Kirchhoff’s Voltage Law, which states that voltages in series are summed. 
It is noted that Stevenson discloses that its switching frequency is adjustable based on the amount of power needed to be transferred (col. 7, lines 51-53).  Thus, the skilled artisan would have been motivated to select a load with a power demand low enough to cause the Stevenson switching frequency to reach a very low frequency.  This obvious very low frequency would approximate a fixed connecting switch position.  Thus, an observer would note that Sn is closed (as opposed to being switched at a high rate). 
When the Stevenson connecting switch (Sn) is opened and the capacitors are charged in parallel, the current blocking switch (S0) is closed (col. 7, lines 34-42).  
Stevenson discloses the input voltage to the capacitor network (101) is provided by a battery (at 110) and maintained by a capacitor (103).  The art rejection relies on the interpretation that the Stevenson battery (110) is art limitation mapped to the claimed battery.  Alternatively, it may be argued that the input source is the Stevenson capacitor 103 (VCO 205 would be measuring Vs across 103, not 110).  Stevenson discloses the two capacitors on the first/second branches, but does not expressly disclose the first and second charging networks.  
Dougherty discloses an apparatus (figure 1, 3-4; col. 2-7) for providing voltage support for an output of a battery system, comprising: 
a first branch comprising a first capacitor (C2) and a first charging circuit (Q2 and/or the resistance on the conductors on either side of Q2), the first charging circuit coupling a positive terminal of the first capacitor to a positive terminal of a battery; 
a second branch comprising a second capacitor (C1) and a second charging circuit (Q1 and/or the resistance on the conductors on either side of Q1), the second charging circuit coupling a negative terminal of the second capacitor to ground; 

a connecting switch (Q3) configured to connect the positive terminal of the first capacitor to the negative terminal of the second capacitor when the connecting switch is closed (see fig 4) and disconnect the positive terminal of the first capacitor from the negative terminal of the second capacitor when the connecting switch is open (see fig 3).
Dougherty discloses a series/parallel capacitor system that is controlled by using a single connecting switch.  The Applicant’s specification (par 46, 48 and 54) discloses that the charging circuit can be a transistor, resistor, or “alternative devices” (that aren’t defined).  Dougherty discloses that they charging circuits are transistors (Q1, Q2) and/or the resistances of the conductors around the transistors.  The Applicant has not presented any rebuttal to this interpretation. Thus, it is presumed to be correct. 
Stevenson and Dougherty are analogous because they are from the same field of endeavor, namely capacitor networks that are selectively controlled to be in series or parallel.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the capacitor network taught by Stevenson (a plurality of capacitors and switches) with the one taught by Dougherty (two capacitors, two charging circuits, one connecting switch).  The motivation for doing so would have 
Furthermore, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the input source (103) taught by Stevenson with a battery, as taught by Dougherty.  The motivation for doing so would have been the simple substitution of one known DC storage device for another to obtain predictable results.  Id. 
The combination discloses the apparatus with a current blocking switch, but does not expressly disclose that it is in parallel with a diode.  Alderman discloses a capacitor network that charges capacitors in parallel and discharges them in series.  Alderman (fig 3) disclose a source “input” in parallel with a first branch (41, 34, 43) and a second branch (40, 32, 42) and a connecting switch (36) to selectively connect the capacitors in series/parallel.  Alderman further discloses a current blocking circuit (40) configured to block a reverse current from the second capacitor to the battery (given by its orientation with anode pointing toward the source and cathode pointing toward the second capacitor), the current blocking circuit connected between the battery and the second branch and comprising a diode (40 is a diode).
Alderman discloses the presence of a diode between the battery and second capacitor.  The diode is inherently “configured to block a revers e current” from its cathode to anode.  The orientation of the diode (cathode connected to the second capacitor; anode connected to battery) means that it is configured as claimed.

Yamada (fig 2; col. 5) discloses that it is known to use both a diode and switch in parallel to protect against reverse current flows.  By using a diode, its inherent p-n junction acts as a reverse blocking device. By placing a switch in parallel, the diode can be bypassed when forward biased, thereby avoiding forward biasing losses (col. 5, lines 42-46).
Thus, the skilled artisan knowing about both the Stevenson switch and Alderman diode would have been motivated to use them together (and in parallel) to achieve a known benefit. 
With respect to claim 2, Stevenson discloses the controller is further configured to disconnect the battery from the load via a first switch (S0) when the first/second capacitors are connected to the load in series via the connecting switch (col. 7, lines 43-45).
With respect to claim 5, Stevenson discloses the controller is further configured to open the blocking circuit switch (S0) when the controller connects the first/second capacitors (col. 7, lines 42-46) and to close the blocking circuit switch (Stevenson S0) when the controller disconnects the first/second capacitors (col. 7, lines 34-35).
With respect to claim 6, Stevenson discloses the first threshold voltage is approximately a maximum discharge voltage threshold of the battery (col. 9, last paragraph).  The claim does not define any numerical limits or boundary for how to interpret “approximately”.  Regardless of what the Stevenson first threshold voltage is it 
With respect to claims 11, 16 and 18, the references combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 6 and 5, respectively.  Stevenson further disclose disconnecting the battery from the load by opening a first switch (S0) between the battery and the load to break coupling of the battery/load completely when the first and second capacitors are connected to the load in series via a second switch (Sn; col. 7, lines 43-45).  The references are analogous, as discussed above.  
With respect to claim 19, Stevenson, Dougherty and Alderman combine to disclose the apparatus, as discussed above in the art rejection of claim 1.  Claim 19 is reworded slightly different than claim 1, but the claimed scope is the same.  The references are analogous, as discussed above.  
Claims 3-4, 7, 10, 13-15, 17, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Dougherty, Alderman and Kakiuchi (EP 2,736,146).
With respect to claim 3, the combination discloses the structure of the three branches the controller functionality of claim 1, but does not expressly disclose disconnecting the capacitors based on the voltages of the capacitors. 
Kakiuchi discloses an apparatus (fig 1-3; par 9-73) for providing voltage support for an output (25) of a battery system (11, 35), comprising two capacitors (15, 19) that 
Kakiuchi discloses comparing the individual capacitor voltages to a threshold and then disconnecting those capacitors.  The placement of Kakiuchi disconnect switches (13, 21) corresponds to Dougherty’s Q2 and Q1, respectively.  There are several possible ways to analyze the combination.  They all rely on the breadth of “charging circuit”.  The specification (par 46, 48, 54) defines them as resistors, transistors or “alternative devices”.  This term is unbounded.  Broad language in the claim may be interpreted broadly to match what is taught by the prior art.
First, when combined, Kakiuchi’s switches (13, 21) would be placed in series with Dougherty’s switches (Q2, Q1).  In this manner, when Kakiuchi’s switches are opened, they will disconnect the first/second capacitors from the Dougherty transistors (Q2, Q1; where the transistors are the “charging circuits”).
Second, when combined, the Kakiuchi switches (13, 21) either replace the Dougherty switches (Q2, Q1).  Or, the combination only imports the Kakiuchi capacitor voltage sensing and the timing of when to open the switches.  Dougherty’s switches (Q2, Q1) remain (and the Kakiuchi controller disconnects the capacitors by operating the Dougherty transistors).  In this case, the “charging circuits” are interpreted as 
Third, the charging circuits are the resistances of the Kakiuchi current sensors (33, 37).  Opening the first switch (13) disconnects the first capacitor (15) from the first charging circuit (33).  The second charging circuit (37), however, is on the wrong side of switch 21.  At the time of the earliest filing date, it would have been obvious to duplicate the Kakiuchi sensor (37) and place it below the switch 21.  The placement of the current sensor above/below the capacitor is irrelevant to the ability to sense the current through the capacitor. In a series circuit, the current is the same above the capacitor and below it.  This analysis is true if switch 37 is open (the current through 37 is the same as the current output from closed switch 21 to ground).
The combination and Kakiuchi are analogous because they are from the same field of endeavor, namely series-parallel capacitor networks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include Kakiuchi’s current sensors and capacitor disconnects.  The motivation for doing so would have been to protect the capacitors from being overcharged (Kakiuchi par 48, 57).
With respect to claim 4, Kakiuchi discloses the first target voltage, the second target voltage and the voltage of the output of the battery are approximately equal (par 47).  The figure 2 flowchart reduces the differences between the three voltages.  Thus, they are “approximately” equal.  

As noted above in the art rejection of claim 6, the term “approximately” is left undefined. There is no indication in the claims of any boundary for what is to be considered “approximately” half of the maximum voltage.  
With respect to claim 10, Kakiuchi discloses the first charging circuit comprises a first resistor (33) and the second charging circuit comprises a second resistor (37).  It would have been obvious to duplicate or relocate the Kakiuchi resistor 37 to be below the second switch (21).  Furthermore, Dougherty’s conductors contain inherent resistances.  Reconfiguring the Dougherty circuit to show its total conductor resistances as equivalent lump resistors is within the level of ordinary skill in the art.  The claimed resistances are not disclosed as being a specific value to create an effect that would not otherwise happen.  The generic ability to include resistances in the combination is within the level of ordinary skill in the art.

With respect to claim 15, Stevenson discloses disconnecting the battery from the output via a third switch (206) when the controller connects the first/second capacitors in series (col. 7, lines 43-45).
With respect to claims 20 and 26, the combination discloses the recited limitations, as discussed above in the art rejections of claims 3 and 10, respectively
With respect to claim 26, the combination discloses the apparatus, as discussed above in the art rejection of claim 3. The references are analogous, as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADI AMRANY/           Primary Examiner, Art Unit 2836